Citation Nr: 1525417	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-40 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for cervical spine arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied reopening of the Veteran's previously denied claim for entitlement to service connection for a cervical spine disability.  After receiving additional evidence, the RO continued this denial in a July 2010 rating decision.

Although the RO ultimately reopened the claim and denied it on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In February 2015, the Veteran and his daughter testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an October 1991 rating decision, the RO denied the Veteran's claim for entitlement to service connection for cervical spine disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the October 1991 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for cervical spine disability and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's cervical spine arthritis is related to service.
CONCLUSIONS OF LAW

1.  The October 1991 rating decision that denied the claim for entitlement to service connection for cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the October 1991 decision is new and material and the criteria for reopening the claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  With reasonable doubt resolved in favor of the Veteran, cervical spine arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA must reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In October 1991, the RO denied the Veteran's claim for entitlement to service connection for cervical spine disability.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial was based in part on a lack of evidence of nexus between the Veteran's cervical spine disability and service.  Since the October 1991 denial, the Veteran has submitted letters from his treating physician that indicates a nexus between his current cervical spine arthritis and service, based on the Veteran's description of an in-service injury and a service treatment record of a facial laceration requiring stiches.  As this evidence relates to a basis for the prior denial and raises a reasonable possibility of substantiating the claim, it is new and material.  As such, the Board reopens the claim.

On the merits, the service connection requires evidence that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability;
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

The January 2012 VA examiner and Dr. J.F., the Veteran's treating physician, diagnosed the Veteran with cervical spine arthritis.  He has thus met the current disability requirement.  The Veteran has also indicated in his written statements and Board hearing testimony that he sustained a blow to the chin while playing football in Vietnam, which resulted in a neck injury as well as a laceration that was sutured by a medic.  The Veteran is competent to make these statements and the Board finds them credible and consistent with the circumstances of his service as well as a November 1969 service treatment record indicating a cut on the chin requiring five sutures.  The Veteran has thus met the in-service injury requirement.  The dispositive question in this case is whether the current cervical spine arthritis is related to the in-service neck injury.  There are two medical opinions on this question.

Dr. J.F. noted he had been treating the Veteran for 19 years and had reviewed his service treatment records.  He found that the Veteran's description of the nature of the injury and chin scar requiring sutures, indicating significant blunt force trauma, was consistent with later development of cervical spine arthritis.  He also noted that arthritis develops in a joint when cartilage breaks down, usually due to trauma or wear and tear, and that the Veteran's X-rays were consistent with arthritis of longstanding duration such as the 30 years since the injury.  As Dr. J.F. explained the reasons for his conclusions based on an accurate characterization of the evidence, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The January 2012 VA-authorized examiner found that the cervical spine arthritis was not likely related to service, based on an absence of evidence of neck injury in the service records, but also wrote, "I do agree that his subjective history of the injury could be consistent with neck injury and lead to cervical degenerative joint disease however there is no objective evidence in the medical record to support claim of neck injury nor does he  complain of continued neck pain at the time of separation."  The January 2012 VA examiner also explained the reasons for his conclusions, but the probative value of his opinion is reduced by his reliance on the absence of clinical evidence of an injury despite the Veteran's competent, credible testimony regarding the injury.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, this opinion indicates that Dr. J.F.'s rationale is plausible.

Based on the foregoing, the Board finds that the evidence regarding nexus is at least evenly balanced as to whether the Veteran's cervical spine arthritis is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for cervical spine arthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim for entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for cervical spine arthritis is granted.



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


